CCA 38020. Review granted on the following issue:
WHETHER THE AIR FORCE COURT’S DECISION MUST BE SET ASIDE BECAUSE ONE OF THE JUDGES WHO PARTICIPATED IN THE DECISION OF APPELLANT’S CASE WAS UNCONSTITUTIONALLY APPOINTED.
In light of Ryder v. United States, 515 U.S. 177 (1995) and United States v. Carpenter, 37 M.J. 291 (C.M.A. 1993), vacated, 515 U.S. 1138 (1995), the decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for further review under Article 66, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 866 (2006), by a properly appointed Court of Criminal Appeals. Thereafter, Article 67(a), UCMJ, 10 U.S.C. § 867(a) (2006) will apply.